Citation Nr: 1621132	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for right ear hearing loss, and granted service connection for left ear hearing loss with a 0 percent rating effective February 9, 2009.  

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ), at a Travel Board hearing; a copy of the hearing transcript has been associated with the Veteran's record.  In November 2013 the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current right ear hearing loss began during active duty service or is related to an incident of service.

2.  Throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, his right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2015).

2.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a November 2013 Board remand, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss disability and to determine the severity of his service-connected left ear hearing loss disability.  The Board finds there has been substantial compliance with the November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A Travel Board hearing was held in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The record reflects that at the August 2012 hearing the VLJ who conducted the hearing set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  As such, the VLJ remanded the case to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

Legal Criteria, Factual Background, and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran contends he currently has right ear hearing loss related to service and service connection is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the Veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss, however, is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran asserts that his current right ear hearing loss disability is the result of noise exposure in service while assigned to an artillery unit.  His DD Form 214 shows he served in the United States Army as an artillery surveyor for a field artillery unit while in the Republic of Vietnam.  He stated he spent one year in combat in Vietnam; he fired guns with his right hand.  His service treatment records contain no complaints, treatment, or diagnosis of hearing loss.  His July 1965 induction examination showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
/
5
LEFT
5
5
-5
/
0

His August 1967 separation examination showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
0
/
0
LEFT
-10
-10
0
/
-10

The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met at the time of the induction and separation examinations for either the right or left ear, as the auditory thresholds did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

Private medical records dated in October 2002 are silent for any complaints, treatment or diagnosis of hearing loss.  VA treatment reports dated from February 2003 to January 2011 are silent for any complaints, treatment or diagnosis of hearing loss.

On June 2009 VA audiological examination, the Veteran reported that prior to service he was a golf caddy, he also performed circuit board work.  After service he performed circuit board work, and textile sales.  In addition, he was employed as a weave room supervisor at a textile plant where he used ear protection.  He used a chainsaw with ear protection.  He was also a teacher.  On audiological testing, his puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
20
25
30
30
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The results show, in pertinent part, that hearing loss criteria for VA purposes, was not met for the right ear.  The examiner did not diagnose hearing loss of the right ear.  The examination report is silent as to a diagnosis for the right ear.  Notably, the examiner diagnosed mild left ear sensorineural hearing loss related to the Veteran's military service.

In support of his claim for right ear hearing loss, the Veteran in his July 2009 notice of disagreement, noted "When you are in combat it is not like you have one ear to the loud noise and one ear away from it.  The noises of combat are all around you.  If service connection is warranted in one ear it should be warranted in both ears."  At the August 2012 hearing, he testified that there is not a huge difference in his hearing loss from one ear to the other; the hearing impairment for each ear is about the same.  

On December 2013 VA hearing loss examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
25
35
LEFT
15
35
35
35
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.  The diagnosis, in pertinent part, was right ear sensorineural hearing loss.  The results show that hearing loss, for VA purposes, was met for the right ear.  However, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale for the opinion was that the Veteran had normal hearing on his entrance and exit audio examinations.  

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for Veterans benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. 49.

In this case, a VA examiner concluded that the Veteran's right ear hearing loss was not related to exposure to noise in service simply because there was no evidence of a hearing loss at separation.  However, as discussed above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford, 3 Vet. App. 87, 89.  Instead, the Court has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has also taken the Veteran's lay statements into account.  The Court has held that a Veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (the Court held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  The Board finds that hearing loss is the type of disability that the Veteran is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Significantly, the fact that the Veteran has been diagnosed as having right ear hearing loss and has previously been awarded service connection for left ear hearing loss and tinnitus, adds to the credibility of his assertion that his right ear hearing loss is related to service.  Furthermore, review of the record indicates that there is no reason to doubt the Veteran's credibility as to his reports.

Based on a review of the evidence, the Board concludes that service connection for right ear hearing loss is warranted.  While the Veteran's separation examination is negative for any complaints, treatment, or diagnosis of hearing loss, he has asserted essentially  that both ears were equally exposed to noise in service.  Moreover, the Board notes that the June 2009 VA audiology examination's right ear hearing loss symptomatology findings very nearly met the VA requirements and on re-examination in December 2013 VA requirements were met with regard to the right ear.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability, as defined by 38 C.F.R. § 3.385, his statement as to exposure to noise as an artillery surveyor while serving in Vietnam is evidence in support of his claim.  Accordingly, the record contains sufficient evidence to find that the Veteran's right ear was exposed to noise during service (presumably comparable to the degree of exposure to noise of the left ear that met VA requirements for hearing loss.

The Board is cognizant of the decades that elapsed before right ear hearing loss disability was first demonstrated clinically.  However, as explained above, the Veteran currently has bilateral hearing loss and tinnitus and was exposed to noise during service.  Therefore, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current right ear hearing loss disability is the result of noise exposure in service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for right ear hearing loss is granted.  See 38 C.F.R. § 3.102.  

Increased Rating

The Veteran contends that a compensable rating is warranted for his left ear hearing loss.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, as here, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.

The Veteran's left ear hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.87, Code 6100.  The Ratings Schedule, under Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  See 38 C.F.R. § 4.85.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

38 C.F.R. § 4.86(a), provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran underwent a VA audiological examination in June 2009.  The puretone thresholds were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
25
30
26
LEFT
25
30
30
40
31

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The audiologist concluded that the Veteran has mild sensorineural hearing loss.  The audiologist addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting that there was a significant effect on his occupational activities in that the Veteran is a classroom teacher and reports problems understanding his students in a classroom setting.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Based upon the results of the June 2009 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral II is derived for the left ear, and a Roman numeral I is derived for the right ear [the right ear is now service-connected by this decision herein].  A 0 percent is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  

The Veteran underwent a VA audiological examination in December 2013.  The puretone thresholds were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
35
25
35
31
LEFT
35
35
35
50
39

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  Based upon the results from the December 2013 VA audiological examination, a Roman numeral II is derived for the left ear, and a Roman numeral II is derived for the right ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  The intersection point for these categories under Table VII shows that the Veteran's service-connected left ear hearing loss does not exceed the levels contemplated for the currently assigned 0 percent schedular rating.  Therefore, the Board finds that the criteria for a compensable rating have not been met.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected left ear hearing loss as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

Additionally, the audiologist at the December 2013 VA examinations found that the Veteran's hearing loss in his left ear impacted the ordinary conditions of his daily life, including his ability to work.  It was noted that the Veteran teaches computer science at a local university and reports he cannot hear some of his students in the classroom.  As such, it is clear that the audiologist addressed the functional effects caused by the Veteran's left ear hearing loss disability.  See Martinak, 21 Vet. App. at 455.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Fenderson, 12 Vet. App. 119 but finds the 0 percent rating assigned is appropriate for the entire rating period.  

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's left ear hearing loss disability.  

The Board has considered the Veteran's statements of the severity of his hearing loss, throughout the pendency of this appeal.  He is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; 38 C.F.R. § 3.159(a)(2).  However, the VA medical examinations of record are both comprehensive and addresses the functional loss sustained by the Veteran.  VA audiologists have conducted an objective audiogram to measure the severity of the Veteran's left ear hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements, but rather, all of the relevant medical and other evidence.  The Federal Circuit has recognized the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, there is no probative audiological evidence of record to support a compensable rating for the Veteran's left ear hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49, 55.

Other Considerations

The Board has also considered whether referral for an extra-schedular rating is warranted.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected left ear hearing loss is inadequate.  The VA examiners discussed the functional effects associated with the Veteran's left ear hearing loss and the Veteran himself described his functional impairment, to include difficulty with hearing in a classroom setting as a teacher.  See Martinak, 21 Vet. App. at 447.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular rating for the service-connected left ear hearing loss is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left ear hearing loss.  There is no persuasive evidence to indicate that the disability would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The provisions of 38 C.F.R. § 4.1 specifically set out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Here, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  The evidence does not reflect that the Veteran experiences marked impairment with employment to warrant referral for extra-schedular consideration.  Therefore, referral for extra-schedular consideration is not warranted.

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings, and is raised if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that his left ear hearing loss had a significant impact on his employment, but it has not been suggested that the service-connected left ear hearing loss disability precludes employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.  Notably, in February 2016 the Veteran filed an application for increased compensation based on unemployability/TDIU.  He noted thereon that posttraumatic stress disorder, coronary artery disease, and type 2 diabetes mellitus were the disabilities that prevented him from securing or following any substantially gainful occupation; left ear hearing loss was not mentioned.


ORDER

Service connection for right ear hearing loss is granted.

A compensable rating for left ear hearing loss is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


